DETAILED ACTION
Status of Application
	This action follows a reply filed on 10/11/2021.  Per the reply, Claims 52, 61-65, 67-69 and 71 have been amended and new claims 72-76 added (no claims have been cancelled).  In light of Applicants’ reply, the prior art rejections, Section 112 rejection and informality objection set forth in the last Office action are deemed obviated. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:

Claim 66, first line: “isobutylene copolymer” has been deleted and --composition-- inserted in its stead. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 52-76 are deemed to distinguish over the closet prior art to Kumar et al (WO 217/151341 A1) and Abbate et al. 
Applicants claim a method of making and using an isobutylene copolymer comprising:

wherein the molar ratio of isobutylene monomer to the comonomer is from 60:1 to 1:1;
(b) polymerizing the reaction mixture while maintaining the reactor at a temperature
above -30°C and utilizing a reactor residence time of less than 45 minutes to produce
a crude isobutylene copolymer in a polymerization mixture; and
(c) recovering a purified isobutylene copolymer from the polymerization mixture having
a molecular weight, Mn, of from 200 to 20,000 Daltons,
with the provisos that (i) when the comonomer is isoprene, butadiene or mixtures thereof,
the reactor temperature is maintained at 0°C or above and the purified isobutylene copolymer
has a molecular weight, Mn, of from 200 to 2500 Daltons and (ii) when the comonomer comprises a substituted styrene the purified copolymer has a molecular weight, Mn, of from 200 to 5000 Daltons,
said method further comprising: (i) incorporating the copolymer into a sizing composition;
(ii) incorporating the copolymer into an unsaturated polyester resin; (iii) incorporating the
copolymer into an epoxy resin or (iv) incorporating the copolymer into a polyurethane resin.
(Independent Claim 52)
Applicants further claim a composition including an isobutylene copolymer comprising repeat units derived from isobutylene and repeat units derived from one or more comonomers selected from isoprene, butadiene, cyclopentadiene, dicyclopentadiene, limonene, substituted styrenes, piperylene and C4 to C10 dienes other than isoprene, butadiene, limonene, 
(i) when the comonomer comprises a substituted styrene, the copolymer has a molecular
weight, Mn, from 200 to 5000 Daltons and (ii) when the comonomer is isoprene, butadiene or mixtures thereof, the copolymer has a molecular weight, Mn, of from 200 to 2500 Daltons, at least 1.3 double bonds per molecule and greater than 0.8 vinylidene double bonds per molecule, wherein said isobutylene copolymer is incorporated into (i) a sizing composition; (ii) an unsaturated polyester resin; (iii) an epoxy resin or (iv) a polyurethane resin .
(Independent Claim 65)
Applicants still further claim an isobutylene copolymer comprising repeat units derived from isobutylene and repeat units derived from isoprene comonomer, wherein the molar ratio of isobutylene derived repeat units to the isoprene comonomer derived repeat units is from 75:1 to 1.5:1 and the isobutylene copolymer has a molecular weight, Mn, of from 200 to 2500 Daltons, at least 1.3 double bonds per molecule and greater than 0.8 vinylidene double bonds
per molecule.
(Independent Claim 67)
	Finally, Applicants claim a method of making an isobutylene copolymer comprising:
	(a) providing a reaction mixture to a reactor comprising isobutylene monomer, and one
or more comonomers selected from isoprene, butadiene, cyclopentadiene,
dicyclopentadiene, limonene, substituted styrenes, piperylene and C4 to C10 dienes other than isoprene, butadiene, cyclopentadiene, dicyclopentadiene, limonene or
piperylene as well as a Lewis acid polymerization catalyst,
wherein the molar ratio of isobutylene monomer to the comonomer is from 12:1 to 1:1;

0°C to 35°C and utilizing a reactor residence time of less than 20 minutes to produce
a crude isobutylene copolymer in a polymerization mixture; and
(c) recovering a purified isobutylene copolymer from the polymerization mixture having
a molecular weight, Mn, of from 200 to 20,000 Daltons,
with the provisos that (i) when the comonomer is isoprene, butadiene or mixtures thereof, the purified isobutylene copolymer has a molecular weight, Mn, of from 200 to 2500 Daltons, as well as from 1.2 to 1.8 vinylidene double bonds per molecule and (ii) when the comonomer comprises a substituted styrene, the Lewis acid polymerization catalyst is boron trifluoride and the purified copolymer has a molecular weight, Mn, of from 250 to 1500 Daltons.
(Independent Claim 72)
Kumar et al disclose the preparation of polyisobutylene (PIB) with a BF3/methanol catalyst. The polymerization is performed at a temperature above 0oC and low residence times, e.g., from 10 to 30oC and residence time of below 10 minutes up to 20 minutes.  The Mn of the polymers varies from about 1000 up to 2100 Daltons (Examples 1, 2).  Example 1 utilizes an isobutylene feedstock having the composition described in Table 2 and Examples 2 utilizes the composition of Table 2 blended in a 1:1 weight ratio with the isobutylene raffinate-1 feedstock of Table 4.  Table 1 describes an isobutylene concentrate comprising 89 weight % isobutene and 0.2 weight % 1,3-butadiene; Table 4 describes a raffinate-1 (Raff-1) comprising 30 weight % isobutene and 0.4 weight % 1,3-butadiene.  Given the feedstock compositions as described in Tables 1 and 4, it is clear that Kumar et al do not implicitly teach the instant method of making an isobutylene copolymer utilizing a molar ratio of isobutylene to the comonomer as stipulated in present claim 52 (from 60:1 to 1:1) or 72 (from 12:1 to 1:1) and that the resulting polyisobutylene does not comprise a molar ratio of isobutylene derived repeat units to comonomer derived repeat units as stipulated in present claim 65 or 67 (from 75:1 to 1.5:1).  Moreover, Kumar et al generally teach that the PIB of their invention consists essentially of repeat units derived from isobutylene, but may contain minor amounts of material derived from 1-butenes, butadiene or other C4 olefins, 2-butenes (cis and/or trans) depending on the feedstock composition (page 16, ll. 9-12).  In light of this teaching, one of ordinary skill in the art would not have had significant motivation to increase the proportion of 1,3-butadiene in the feedstock used in Example 1 or 4 of Kumar et al to arrive at a molar ratio of isobutylene to the comonomer as per present claim 52 or 72, or a molar ratio of isobutylene derived repeat units to comonomer derived repeat units as per present claim 65 or 67.  Further as to claim 52 and 65, Kumar et al is completely silent as to incorporating the isobutene copolymer into (i) a sizing composition; (ii) an unsaturated polyester resin; (iii) an epoxy resin or (iv) a polyurethane resin. In addition, while it is known from Abbate et al to use maleated polyisobutylene (PIBSA) in unsaturated polyester resins, the reference teaches only the use of polyisobutylene homopolymer as a liquid rubber with a molecular weight, Mn, of 2400 which is converted to PIBSA.  Abbate et al nowhere teach or suggest the utility of an isobutylene copolymer for modification via the disclosed maleation procedure.  
Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Kumar et al or Abbate et al to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 52-76 are deemed to define allowable subject matter, and passed to issue.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        




/FMTeskin/01-14-22